FILED
                               NOT FOR PUBLICATION                          DEC 5 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


PAYKAR GHAZARYAN; YERANUHI                        No. 11-73145
ISAYAN,
                                                  Agency Nos.        A099-405-506
               Petitioners,                                          A099-405-507

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Paykar Ghazaryan and Yeranuhi Isayan, natives and citizens of Armenia,

petition for review of the Board of Immigration Appeals’ order dismissing their

appeal from an immigration judge’s decision denying their application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and

we deny the petition for review.

       Substantial evidence supports the agency’s finding that Ghazaryan’s claim

that the police randomly beat him and others at two political demonstrations, took

down his name, and that he later received threatening phone calls, did not rise to

the level of past persecution. See Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir.

2003). Substantial evidence also supports the agency’s finding that the harm

Ghazaryan experienced as a result of his financial dispute with the general lacked a

nexus to a protected ground. See Molina-Morales v. INS, 237 F.3d 1048, 1051-52

(9th Cir. 2001) (record did not compel the conclusion that petitioner was attacked

because of his political opinion and not a personal dispute); cf. Grava v. INS, 205

F.3d 1177, 1181 (9th Cir. 2000) (exposure of corruption that is “inextricably

intertwined with governmental operation” is political). The record does not

compel the conclusion that Ghazaryan has a well-founded fear of future

persecution. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003)

(petitioner’s claim of future fear was speculative). Accordingly, petitioners’

asylum claim fails.




                                          2                                      11-73145
      Because petitioners failed to meet the lower burden of proof for asylum, it

follows that they have not met the higher standard for withholding of removal. See

Zehatye, 453 F.3d at 1190.

      Finally, substantial evidence also supports the agency’s denial of CAT relief

because petitioners failed to establish it is more likely than not they will be tortured

by or with the acquiescence of the government of Armenia. See Silaya v. Mukasey,

524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                           3                                     11-73145